 In the Matter Of SEGUIN MILLING COMPANYandAMERICANFEDERATIONOF GRAIN PROCESSORS, AFLCase No. 16-R-1455.Decided December29, 1945Mr. W. L.Newsom,of Fort Worth,Tex., for the Company.Mr. Roy O. Wellborn,of Oklahoma'City,Okla., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Grain Pro-cessors, AFL, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employees,of Seguin Milling Company, Seguin, Texas, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William J. Scott, Trial Ex-aminer.The hearing was held at Seguin, Texas, on August 24, 1945.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce, evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS.OF THE COMPANYSeguin Milling Company, a Texas corporation, is engaged princi-pally in the manufacture and distribution of flour and feed. Its plantand offices are located about 4 miles southwest of the cityof Seguin,Texas.Approximately 10 percent of the Company's products isshipped to points outside the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.65 N. L. R. B., No. 16.66 SEGUIN MILLING COMPANYII.THE ORGANIZATION INVOLVED67American Federation of Grain Processors is a labor organization,affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.' -We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties generally agree that all production and maintenanceemployees, excluding general office employees, the head miller, andsupervisory employees constitute an appropriate unit.They are indispute, however, with respect to the supervisory status of the nightmiller, day feed plant foreman, night feed plant foreman, warehouseforeman (shipping clerk), grinding plant foreman, and bag housesupervisor, all of whom the Union would include in the unit and theCompany would exclude therefrom.The Union contends that the disputed employees should be includedin the unit because they are eligible to membership in the Union byvirtue of their mode of pay, and the fact that they do production work.The record is clear, however, that the night miller, day feed plantforeman, night feed plant foreman, warehouse foreman (shippingclerk), grinding plant foreman, and bag house supervisor, performsupervisory duties and exercise authority which places them withinour customary definition of supervisory employees.Accordingly, weshall exclude them from the appropriate unit.We find that all production and maintenance employees of the Com-pany, excluding general office employees, head miller, night miller,day feed plant foreman, night feed plant foreman, warehouse fore-man (shipping clerk), grinding plant foreman, bag house supervisor,and any other supervisory employees with authority to hire, promote,1The Board agent reported that the Union submitted 54 authorization cards,51 of whichcontained signatures of employees appearing on the Company's pay roll for the period end-ing August 3, 1945, and that there were 71) employees in the unit alleged by the Union tobe appropriate. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in theNational LaborRelations Board by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with SeguinMillingCompany, Seguin, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among employ-ees in the unit found appropriate in Section IV, above, whowere em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United,States who present themselves in person at the polls, but excludingthose who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by American Fed-eration of Grain Processors, AFL, for the purposes of collectivebargaining.